UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6518



In Re:   MICHAEL MCEVILY,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-297-7)


Submitted:   June 23, 2003                   Decided:   July 11, 2003


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael McEvily, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McEvily petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 42 U.S.C. § 1983

(2000) complaint.   He seeks an order from this court directing the

district court to act.   Although we find that mandamus relief is

not warranted because the delay is not unreasonable, we deny the

mandamus petition without prejudice to the filing of another

mandamus petition if the district court does not act expeditiously.

We grant leave to proceed in forma pauperis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                 2